IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                             NOS. WR-67,335–03 & WR-67,335-04


                  EX PARTE PASCAL DEWAYNE GARRIOTT, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                 CAUSE NO. 18876-A IN THE 253RD DISTRICT COURT
                           FROM CHAMBERS COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of driving while intoxicated with two prior convictions and

sentenced to sixty years’ imprisonment. The First Court of Appeals affirmed his conviction. Garriott

v. State, No. 01-18-00417-CR (Tex. App.— Houston [1st Dist.] July 11, 2019)(pet. ref’d). Applicant

filed these applications for writs of habeas corpus in the county of conviction, and the district clerk

properly forwarded the applications to this Court under Texas Rule of Appellate Procedure

73.4(b)(5). See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant filed a writ application, WR-67,335-03, for this conviction and the trial court

appointed habeas counsel and entered an order designating issues on April 17, 2020. This Court

remanded the WR-67,335-03 application but Applicant filed a motion to withdraw and dismiss that
application, stating that the application had been fraudulently completed by an inmate writ writer and

was not authorized or signed by Applicant. Applicant stated he wished to proceed on the authorized

writ application he filed on April 28, 2020, WR-67,335-04, although it appears from the record that

the handwriting throughout the applications and the signature on both applications is identical.

        This Court has held that requests for late-stage dismissals of habeas applications without

prejudice, in general, are disfavored and will not be permitted. If, however, an applicant makes a

showing of good cause for a late-stage dismissal without prejudice, then permitting the entire process

to begin anew is appropriate. When this Court determines that a perceived deficiency in an existing

habeas application could be remedied by alternatives to a late-stage dismissal such as (1) the

presentation of additional evidence, (2) the filing of an amended or supplemental application raising

new claims in the habeas court, or (3) a stay of the proceedings for a reasonable period of time, then

the applicant cannot show good cause for his motion to dismiss without prejudice. Ex parte

Speckman, 537 S.W.3rd 49 (Tex. Crim. App. 2017).

        The trial court signed an order of withdrawal on the WR-67,335-03 application on July 1,

2020. However, the trial court did not make any findings utilizing the Speckman analysis. We

remand these applications to the trial court to address the Speckman factors, to determine which

application Applicant wishes to proceed on, and to make findings of fact and conclusions of law on

the five grounds raised in the WR-67,335-04 application.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested
by the trial court and obtained from this Court.



Filed: September 16, 2020
Do not publish